Citation Nr: 0007160	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-01 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a bladder disability based on VA 
surgeries during hospitalizations in October 1993, February 
1995, and August 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1952 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO 
that denied entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1155 for loss of bladder control 
as a result of VA medical or surgical treatment.  In March 
1998 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  The case is before the Board for 
appellate consideration at this time.  


REMAND

Review of the record reveals that the veteran was admitted to 
a VA hospital in October 1993 with complaints of urge and 
stress incontinence over the previous year and a half.  
During this hospitalization, she underwent a bladder neck 
suspension.  During a VA hospitalization in February 1995 it 
was noted that the previous bladder neck suspension was 
apparently too high.  In the course of the February 1995 
hospitalization the veteran underwent cystocele repair, 
ureterolysis, and sling placement.  In August 1995 the 
veteran was again hospitalized at a VA facility and underwent 
ureteral lysis and excision and revision of abdominal scars.  

The veteran has asserted that her bladder disability was 
worsened by these VA surgical procedures.  In June 1998 the 
RO submitted this case for medical review and an expression 
of medical opinion.  The chief of staff of a VA medical 
facility was requested to review the record and express his 
opinion as to whether the VA medical and surgical treatment 
had been properly administered, or did the veteran incur 
additional disability as a result of VA medical and surgical 
treatment.  The physician was also asked to comment as to 
whether the veteran's present findings and complaints were a 
necessary consequence or expected possible result of the 
medical or surgical treatment properly administered.  

Since the veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 was filed prior to October 1, 1997, 
negligence is not for consideration in this claim.  
Therefore, the above questions posed for medical review were 
not appropriate.  The fact that the RO sought a medical 
opinion in regard to the veteran's claim for 1151 benefits 
for bladder disability does indicate, however, that the RO 
has considered the appellant's claim to be well grounded.  
After reviewing the present record the Board is unable to 
determine whether the veteran's claim for 1151 benefits is 
well grounded because the complete, original clinical records 
(or certified copies thereof) of the veteran's treatment and 
hospitalizations by the VA for bladder disability during the 
relevant period are not now associated with the claims 
folder.  

The complete clinical record of the VA's treatment for the 
relevant disability is as central to a claim for 1151 
benefits as the service medical records are central to a 
claim for service connection.  Therefore, the original 
clinical records (or certified copies) of the veteran's 
hospitalizations in October 1993, February 1995 and August 
1995, and all outpatient treatment records for treatment of 
bladder disability from 1992 to the present time must be 
obtained prior to further appellate consideration of the 
issue of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a bladder disability.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1. The RO must obtain the complete 
original clinical records (or 
certified copies thereof) of all VA 
outpatient treatment for bladder 
disability from 1992 to the present 
time and the complete hospital 
clinical records of the veteran's 
hospitalizations at a VA facility in 
October 1993, February 1995, and 
August 1995.  These records should 
then be associated with the claims 
folder.  

2. Then, the RO should again review the 
veteran's record and determine if the 
veteran has submitted a well grounded 
claim for entitlement to compensation 
benefits under the provisions of 
38 U.S.C.A. § 1151 for bladder 
disability based on the three VA 
surgeries in 1993 and 1995.  If the RO 
determines that a well-grounded claim 
has been submitted, the claims folder, 
including a copy of this remand, 
should be submitted for review by a VA 
urologist.  After a careful review of 
the record, and any further medical 
examination of the veteran deemed 
necessary, the VA urologist should 
express a medical opinion in response 
to the following questions: (a) did 
any of the VA surgical procedures 
performed during the hospitalizations 
of October 1993, February 1995, and 
August 1995 result in an increase in 
severity of the veteran's preexisting 
bladder pathology; (b) did any of the 
VA surgical procedures performed 
during the VA hospitalizations of 
October 1993, February 1995, and 
August 1995 result in additional 
bladder pathology (not previously 
present) and, if so, was such 
pathology certain to result from, or 
intended to result from VA surgeries 
in 1993 and 1995.  

3. After insuring that all the above 
development has been completed, the RO 
should again review the veteran's 
claim.  If the benefit sought remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board, if otherwise in 
order.  

No action is required by the veteran unless she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence and to insure that the veteran 
is afforded due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



